Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-22-2007

USA v. Wood
Precedential or Non-Precedential: Precedential

Docket No. 06-1372




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Wood" (2007). 2007 Decisions. Paper 1028.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1028


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                        PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 06-1372


                                   UNITED STATES

                                            v.

                                  SHAHEED WOOD,
                                           Appellant


                      On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Criminal No. 04-00431)
                       Honorable J. Curtis Joyner, District Judge


                                 Argued March 16, 2007

          BEFORE: FUENTES, GREENBERG and LOURIE*, Circuit Judges


                           ORDER AMENDING OPINION

       At the direction of the Court, the opinion filed on May 17, 2007 is amended to
correct the spelling of the attorney for Appellant as follows:

Mark S. Greenberg (argued)




___________________
*Honorable Alan D. Lourie, United States Circuit Judge for the Federal Circuit, sitting by
designation.
                                  For the Court,

                                  /s/Marcia M. Waldron
                                  Clerk
DATED: May 22, 2007
tmk/cc: Mark S. Greenberg, Esq.
        Jose R. Arteaga, Esq.